United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
K.F., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Bronx, NY, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2244
Issued: June 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed an appeal with the Board from decisions of the
Office of Workers’ Compensation Programs decisions dated April 14 and May 15, 2009.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these attorney fee
decisions.
ISSUE
The issue is whether the Office abused its discretion by approving attorney’s fees in the
amount of $427.50 for services rendered from January 14 to February 11, 2009 and $360.00 for
services rendered from June 20 through July 7, 2008.
FACTUAL HISTORY
On June 15, 2002 appellant, then a 55-year-old mechanic, filed a traumatic injury claim
alleging that he injured his right knee after kneeling for a period to repair a computer while in the
performance of duty. He did not stop work. The Office accepted appellant’s claim for right
knee bursitis. It also accepted a recurrence of disability that began on December 5, 2003.
On April 23, 2009 appellant signed an agreement with the Harris Federal Law Firm. The
agreement indicated that the legal representation fees would accrue at the rate of $450.00 per
hour and the paralegal representative’s fees would accrue at the rate of $225.00 per hour.

Appellant signed the agreement noting his acceptance of it. The agreement contained a
provision noting that “neither [the Office] nor anyone else will reimburse me for my
representative’s fees.”
On March 18, 2009 appellant’s representative submitted a request for approval of
representation fees in the amount of $427.50. The accompanying itemized statement noted that
the time claimed pertained to work on the claim such as reviewing evidence, preparing
documents and telephone calls. Appellant signed a statement on March 6, 2009 advising that he
accepted the fees for assistance with his claim and that the Office should approve them.
In an April 14, 2009 decision, the Office approved the fee request on the basis that the
claimant had not contested the reasonableness of the requested amount.
On April 24, 2009 appellant’s representative submitted approval of representation fees in
the amount of $360.00. The accompanying itemized statement noted that the time claimed
pertained to work on the claim such as reviewing evidence, preparing documents and telephone
calls. Appellant signed the agreement on July 21, 2008 and indicated that he accepted the fees
for assistance with his claim and that the Office should approve them.
In a May 15, 2009 decision, the Office approved the fee request on the basis that the
claimant had not contested the reasonableness of the requested amount.
LEGAL PRECEDENT -- ISSUE 1
It is not the function of the Board to determine the fee for services performed by a
representative of a claimant before the Office. That function is within the discretion of the
Office based on the criteria set forth in Title 20 of the Code of Federal Regulations and mandated
by Board decisions. The sole function of the Board on appeal is to determine whether the action
of the Office constituted an abuse of discretion.1 Generally, an abuse of discretion is shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts.2
Section 10.703(a)(1)(ii) of the Code of Federal Regulations provide in pertinent part that
a representative must submit a fee application which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.3 The regulations provide that a
fee application is deemed approved when it is accompanied by a signed statement indicating the
claimant’s agreement with the fee.4
ANALYSIS -- ISSUE 1
The Board finds that the Office considered the relevant regulatory criteria in its decisions
approving the requested fees. The only documentation of the representative’s services consisted
1

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988); Azalee L. McCoy, 39 ECAB
786 (1988).
2

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

20 C.F.R. § 10.703(a)(1)(ii) (2003).

4

Id. at § 10.703(b) (2003).

2

of those in the March 18 and April 24, 2009 fee applications. The Office noted that appellant
had not contested the reasonableness of the fee amount. The record reflects that appellant signed
each fee request and noted that he accepted the fee. He did not submit any evidence or statement
disputing reasonableness of the claimed fee. As the fee applications were accompanied by a
signed agreement from appellant, they are deemed approved pursuant to the Office regulations.5
In the absence of any evidence of record that the requested fees were unreasonable or that
appellant disputed the fees, the Board finds that the Office properly approved the fee applications
on May 15 and April 14, 2009. There is no evidence that the Office abused its discretion in
approving the requested fees.
CONCLUSION
Accordingly, the Board finds that the Office did not abuse its discretion in approving the
attorney’s fees requested.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 15 and April 14, 2009 are affirmed.
Issued: June 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Id.

3

